Citation Nr: 0211607	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for herniated nucleus pulposus, status post L5 left 
hemilaminectomy and L5-S1 diskectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1979 to 
January 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
herniated nucleus pulposus, status post L5 left 
hemilaminectomy and L5-S1 diskectomy and assigned a 20 
percent disability evaluation effective from February 1, 
1999.  

In February 2001 the appellant was awarded an increased 
evaluation for her service-connected back disability, from 20 
to 40 percent disabling effective from February 1, 1999.

The appellant appeared at a hearing held at the RO on 
September 14, 2000.  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in October 2001 
when it was remanded for additional development.  The 
requested development has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Since the effective date of the grant of service 
connection, the appellant's herniated nucleus pulposus, 
status post L5 left hemilaminectomy and L5-S1 diskectomy has 
been manifested by symptoms analogous to intervertebral disc 
syndrome with recurring attacks and intermittent relief.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 40 
percent for the appellant's service-connected herniated 
nucleus pulposus, status post L5 left hemilaminectomy and L5-
S1 diskectomy, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At an April 1999 VA spine and joints examination, the 
appellant reported a history of low back problems since 
approximately 1989.  She was eventually diagnosed with a 
herniated nucleus pulposus and underwent surgery in 1996.  
She reported chronic low back pain aggravated by activities 
such as bending or lifting.  Prolonged sitting or driving 
also aggravated the pain.  There was no radiation of pain 
into the lower extremities.  The appellant was able to stand 
erect.  She had a well-healed surgical scar in the midline of 
the lower back region.  No spasm or tenderness of the back 
was noted.  She was able to flex her lumbar spine forward to 
65 degrees, extend it backward to 20 degrees, flex it 
laterally to the right to 30 degrees, flex it laterally to 
the left 25 degrees, and rotate it to 25 degrees bilaterally.  
There was no pain on motion.

On neurological evaluation of the lower extremities, she had 
normal muscle strength, her reflexes were intact at the knees 
and ankles, and sensation to pinprick was intact.  Sitting 
straight-leg-raising examination was negative.  X-ray 
examination was not conducted because the appellant was 
pregnant.  The examiner stated that pain could further limit 
the appellant's functional ability during flare-ups or with 
increased use but that it was not feasible to attempt to 
express such impairment with any degree of medical certainty 
in terms of additional limitation of motion.  The examiner 
diagnosed status post lumbar laminectomy.

In February 2000, the appellant was examined by K. D., M.D. 
for a history of low back pain and back surgery.  She 
reported having significant muscle spasms.  She did yoga and 
ran three miles per day.  She denied any lower extremity 
weakness and any bowel or bladder incontinence.  The 
diagnosis was low back pain.  Flexeril and Naprosyn were 
prescribed.

At a March 2000 VA spine examination, the appellant reported 
that her symptoms had worsened since her April 1999 VA 
examination.  She had flare-ups of back pain, which she 
described as excruciating.  These episodes occurred several 
times over the course of a day and were usually associated 
with increased levels of activity.  She could stand and walk 
fairly well.  She had intermittent episodes of pain radiating 
out of her back into the left leg to about the level of the 
calf and occasionally as far as the left foot.

She walked without difficulty and was able to stand erect.  
She had a well-healed surgical scar in the midline of the 
lower back region.  No spasm or tenderness of the back was 
noted.  She was able to flex her lumbar spine forward to 40 
degrees, extend it backward to 20 degrees, and flex it 
laterally to 25 degrees bilaterally.  There was pain on 
motion, greater in flexion than in extension and greater on 
right lateral bending than on left lateral bending.  On 
neurological evaluation of the lower extremities, her 
reflexes were intact at the ankles and the left knees but 
somewhat diminished at the right knee.  Sensation to pinprick 
was intact in both lower extremities.  On supine straight leg 
raising examination, the appellant complained of back pain on 
raising of either of the legs, but no radicular types of 
complaints were noted.  The examiner stated that pain could 
further limit the appellant's functional ability during 
flare-ups or with increased use but that it was not feasible 
to attempt to express such impairment with any degree of 
medical certainty in terms of additional limitation of 
motion.  X-ray examination of the appellant's lumbar spine 
showed that the alignment of the lumbar vertebral bodies was 
normal.  Postoperative changes at L4-5 were seen.  
Degenerative disc disease was detected at that level.  The 
examiner diagnosed chronic low back pain syndrome status post 
lumbar hemilaminectomy and L5-S1 diskectomy.

At a September 2000 hearing, the appellant testified that her 
back disability had worsened during the past year.  She 
complained of back spasms and chronic tightness and soreness 
in her back.  She also had pain that radiated down her legs.  
She stated that approximately three times per day she had 
episodes of back spasms or pain that incapacitated her for 
approximately ten minutes.  She added that occasionally she 
had episodes that incapacitated her for three to four hours.  
She took Flexeril and Naprosyn for relief of her symptoms.  
She visited her doctor approximately twice per year for 
refills of her prescriptions but did not seek medical 
treatment otherwise.  She was unable to sit for more than 
approximately thirty minutes.  She had been advised to avoid 
lifting more than ten to fifteen pounds, but she had a small 
child to care for.  She had been told that seeking medical 
treatment would not relieve the pain and that her condition 
would continue to deteriorate.  She exercised by walking and 
performing light yoga, but she was unable to jog.  She had 
bowel or bladder difficulties when she sneezed or was in 
significant pain.

Records from NovaCare Rehabilitation show that the appellant 
participated regularly in physical therapy for her low back 
disability in November and December 2001.  She was scheduled 
to continue through March 2002.

At a December 2001 VA spine examination, the appellant 
remained symptomatic.  She had had a significant flare-up of 
her back pain since June 2001.  She developed pain into the 
legs, greater on the right than on the left, which extended 
all the way into her feet.  She described a sensation of 
fatigue and weakness in both lower extremities.  She had 
difficulty climbing a flight of stairs.  She had a history of 
stress urinary incontinence.  Most of the pain she described 
was in her buttocks and her legs.  She had recurrent muscle 
spasms more often in her legs than in her back.  She required 
frequent position changes because extended periods of 
sitting, riding, or driving increased her pain.  She had to 
exercise care when bending, lifting, or carrying.  She 
described some numbness and tingling in the lower 
extremities, greater on the right than on the left.

She was able to stand erect.  No spasm or tenderness of the 
back was noted.  She was able to flex her lumbar spine 
forward to 70 degrees, extend it backward to 20 degrees, and 
flex it laterally to 25 degrees bilaterally.  There was pain 
on motion.  On supine straight leg raising examination, 
raising the right leg to 30 degrees caused pain in the leg, 
which was worsened slightly by dorsiflexion of the ankle, and 
raising the left leg to 25 degrees caused leg pain, which was 
worsened slightly by dorsiflexion of the ankle.  The examiner 
stated that pain could further limit the appellant's 
functional ability during flare-ups or with increased use but 
that it was not feasible to attempt to express such 
impairment with any degree of medical certainty in terms of 
additional limitation of motion.

The examiner diagnosed history of herniated nucleus pulposus, 
status post left L5 hemilaminectomy and L5-S1 diskectomy.  
Magnetic resonance imaging (MRI) scan of the appellant's 
lumbar spine showed degenerative disc disease of the L3 and 
L4 disc levels.  There did not appear to be any recurrent 
herniation or significant postoperative scarring present.

At a December 2001 VA miscellaneous neurological disorders 
examination, the appellant reported a recent history of 
intermittent muscle spasms in her low back particularly with 
leaning over or exercising.  In June 2001 she had had an 
exacerbation of back pain, which had become more severe and 
was associated with bilateral pain in the buttocks radiating 
down the posterior aspect of both legs, right greater than 
left, associated with numbness in the same distribution.  
Driving a car or leaning over aggravated her symptoms.  She 
also complained of either decreased strength in both lower 
extremities or easy fatigability.  She stated that, prior to 
the onset of her present problems, she walked regularly two 
to three miles per day but she had been unable to continue 
doing so.  She had minimal stress incontinence but denied any 
other loss of bowel or bladder control.  She participated in 
physical therapy and used a TENS unit with some improvement 
in her pain.  She took Naprosyn and a muscle relaxant.

On neurological examination limited to the lower extremities, 
there was mild weakness of dorsiflexion of the toes.  
Elsewhere, the strength appeared to be full and equal.  The 
deep tendon reflexes were intact and symmetrical.  No 
Babinski sign was present.  Sensory examination for primary 
modalities revealed a decrease in pinprick perception that 
approximately followed an L5-S1 distribution bilaterally.  
There was no tenderness to palpation over the lumbar spine.  
Despite the fact that ankle jerks were present bilaterally, 
the appellant gave a good history for an S1 radiculopathy.  
After reviewing the report of the MRI scan, the examiner 
concluded that the appellant's present symptoms were 
musculoskeletal in nature and might improve or subside with 
continued conservative treatment.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.  Further, the RO's 
efforts have complied with the instructions contained in the 
October 2001 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Sufficient information concerning the appellant was of record 
at the time that she filed her claim.  In an February 2001 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
her claim, specifically the evidence required for a higher 
disability rating.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussion in the SSOC 
informed the appellant of the information and evidence needed 
to substantiate her claim and complied with VA's notification 
requirements.  Although VA has not described for the 
appellant whether VA or the appellant should obtain 
particular records, there is no prejudice to the appellant 
because, as discussed below, the appellant has not identified 
any additional relevant evidence.

As for VA's duty to assist a veteran, medical records from 
the Dr. D., the appellant's private physician, have been 
obtained, as have records of the appellant's physical therapy 
at NovaCare.  The appellant has not identified any additional 
treatment records regarding her lumbar spine disability.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  As for VA's duty to obtain any medical 
examinations, that was fulfilled by providing VA examinations 
to the appellant in April 1999, March 2000, and December 
2001.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of her claim or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned for her herniated nucleus pulposus, status 
post L5 left hemilaminectomy and L5-S1 diskectomy.  There is 
a distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The February 2001 SSOC identified the issue on appeal as 
evaluation of herniated nucleus pulposus, status post L5 left 
hemilaminectomy and L5-S1 diskectomy currently evaluated as 
20 percent disabling.  The RO evaluated all the evidence of 
record in determining the proper evaluation for the 
appellant's service-connected disability.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  The RO specifically noted that all evidence 
received was being reviewed and, indeed, increased the 
appellant's disability rating from 20 to 40 percent effective 
from the day after the appellant separated from service.  The 
appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had her claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
herniated nucleus pulposus, status post L5 left 
hemilaminectomy and L5-S1 diskectomy.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  It is also necessary 
to evaluate the disability from the point of view of the 
veteran working or seeking work, 38 C.F.R. § 4.2 (2001), and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2001).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Regarding musculoskeletal disabilities, such as the 
appellant's herniated nucleus pulposus, status post L5 left 
hemilaminectomy and L5-S1 diskectomy, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2001).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001); see also DeLuca, 8 Vet. 
App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2001).

The appellant's service-connected herniated nucleus pulposus, 
status post L5 left hemilaminectomy and L5-S1 diskectomy, is 
rated as 40 percent disabling under Diagnostic Code 5293 for 
severe intervertebral disc syndrome, as exemplified by 
recurring attacks with intermittent relief.  A 60 percent 
disability rating is assigned for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

The evidence before the Board demonstrates that the 
appellant's herniated nucleus pulposus, status post L5 left 
hemilaminectomy and L5-S1 diskectomy, has been manifested by 
symptoms of back spasms and pain.  Although the appellant 
reports persistent pain, she does have intermittent relief 
from her symptoms.  Further, the examiner at the 
miscellaneous neurological disorders examination described 
the appellant's symptoms as musculoskeletal in nature, rather 
than neurological.  Accordingly, the appellant's lumbar spine 
disability more nearly approximates the criteria for a 40 
percent disability rating under Diagnostic Code 5293 than the 
criteria for a 60 percent disability rating.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has significant back pain, the Board finds that a 
40 percent disability rating considers the appellant's 
functional loss, pain, and weakness resulting from her 
herniated nucleus pulposus, status post L5 left 
hemilaminectomy and L5-S1 diskectomy.

Because the appellant's symptoms have been described as 
musculoskeletal in nature, the Board has also considered 
whether a higher disability rating is available under any 
other diagnostic code; however, the appellant does not have 
vertebral fractures with spinal cord involvement or requiring 
a neck brace or ankylosis of the complete spine or the lumbar 
spine as required for disability ratings under Diagnostic 
Codes 5285, 5286, or 5289.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289 (2001).

Accordingly, the preponderance of the evidence is against a 
disability rating greater than 40 percent for the appellant's 
herniated nucleus pulposus, status post L5 left 
hemilaminectomy and L5-S1 diskectomy, at any time since the 
effective date of the grant of service connection.


ORDER

Entitlement to an initial disability rating greater than 40 
percent for herniated nucleus pulposus, status post L5 left 
hemilaminectomy and L5-S1 diskectomy is denied.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


